 

Exhibit 10.1

 

The Commercial & Savings Bank Deferred Compensation Plan

 

I. Introduction and Purpose

1.1 Statement of Purpose. The primary purposes of the Plan are to (a) provide
certain management or highly compensated employees of the Company and
Participating Employers with the opportunity to defer receipt of all or a
portion of their base compensation before such compensation is earned and to
nominally invest such amounts in certain funds on a tax-deferred basis, thereby
aligning more closely employee compensation with the interests of the Company
and its shareholders and (b) provide for a more competitive pay program to
attract and retain key employee talent.

1.2 Top Hat Plan. The Company intends that the Plan constitute an unfunded “top
hat” plan maintained for the purpose of providing deferred compensation to a
select group of management or highly compensated employees, within the meaning
of ERISA.

II. Definitions

2.1Account means the notional account established and maintained by the Plan on
behalf of each Participant to record such Participant’s interest under the Plan.

2.2 Affiliate means any entity that, along with the Company, would be considered
a single employer under Code Sections 414(b) and 414(c).

2.3 Base Compensation means an Eligible Individual’s regular annual base salary.

2.4 Board means the Board of Directors of the Company.

2.5 Code means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder.

2.6 Company means The Commercial & Savings Bank.

2.7 Deferral Election means the written or electronic deferral election form
prescribed from time to time by the Plan Administrator, which must be completed
by each Participant pursuant to Section 4.1. and Section 6.1.

2.8 Effective Date means January 1, 2020.

2.9 Eligible Individual means any employee who is (a) eligible to defer certain
compensation in accordance with Article IV and (b) employed by the Company at
the Vice President level or above.

1

 

--------------------------------------------------------------------------------

 

2.10 ERISA means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

2.11 Investment Option means the rate of return on the five-year U.S.
Treasuries.

2.12 Participant means any Eligible Individual who makes an election to
participate in the Plan in accordance with Section 4.1. Participant includes any
former Eligible Individual who continues to have an Account maintained under the
Plan.

2.13 Participating Employer means an Affiliate that has adopted the Plan and has
been authorized to participate in the Plan by the Board or a committee thereof.

2.15 Plan means The Commercial & Savings Bank Deferred Compensation Plan, as the
same may be amended from time to time.

2.16 Termination means the Participant’s separation from service as defined in
Code Section 409A, without regard to any special rules.

2.17 Total and Permanent Disability means a physical or mental condition which
qualifies a Participant for Social Security disability benefits or which
qualifies such Participant to continue to receive benefits under the Company’s
long-term disability plan after having received such benefits for 12 months.

2.18 Trading Day means any day on which The NASDAQ Stock Market is open for
trading.

2.19Valuation Date means the last Trading Day in each calendar month and such
other days as may be designated by the Plan Administrator as Valuation Dates.

2.20 Other Defined Terms.  The following terms are defined within the Plan:


Term

Defined in Section

Account Balance

5.1

Adjustment

5.1

Beneficiary

8.3

Plan Administrator

7.1

Unforeseeable Emergency

6.3

III. Eligibility

3.1 Eligibility. Each Eligible Individual will be eligible to become a
Participant in the Plan on the later of the Effective Date and the first day of
the first month following the date on which the individual becomes an Eligible
Individual.  The Plan is intended to limit eligibility to a “select group of
management or highly compensated employees” within the meaning of ERISA.

 

2

 

--------------------------------------------------------------------------------

 

3.2 Cessation of Eligibility. An individual will cease to be an Eligible
Individual upon his or her Termination or upon ceasing to be employed in an
eligible position.

IV. Contributions

4.1 Deferral Elections. To defer compensation under this Plan, an Eligible
Individual must make an irrevocable election under this Section 4.1 on a
Deferral Election form to defer a portion, not to exceed 75%, of his or her Base
Compensation. All elections made under this Section 4.1 must be made by
submitting a Deferral Election to the Plan Administrator or to such other
individual or entity designated by the Plan Administrator. Except as set forth
below, the election due date for such deferrals of Base Compensation is December
31.  The last Deferral Election received on or before the election due date will
become irrevocable as of the election due date.

Notwithstanding the foregoing, an individual who first becomes an Eligible
Individual during a calendar year may elect to defer future Base Compensation by
submitting a Deferral Election within 30 days after becoming an Eligible
Individual.  In this event, only the portion of compensation earned in
connection with services performed after the date of the Deferral Election is
eligible for deferral under the Plan.  

 

4.2 Termination of Deferrals Due to Hardship Withdrawal. If a Participant
receives a hardship distribution from any tax-qualified defined contribution
plan sponsored by the Company or any of its Affiliates, then all deferrals under
this Plan will automatically cease following the date of such hardship
distribution. An otherwise Eligible Individual will not be eligible to elect to
defer compensation to the Plan for six months following the date of such
hardship distribution, and any subsequent deferral election must comply with
Section 4.1.

 

4.3 Company Contributions. The Company may make discretionary contribution
credits for a Plan year on behalf of one or more Participants on any basis
determined by the Company.  

V. Accounts

5.1Deferral Account. The Plan will establish an Account on its books and records
in the name of each Participant, which reflects the amount of Participant
deferrals and any Company contribution credits pursuant to Article IV plus any
earnings and less any losses on such amounts (the “Adjustment”) as described in
Section 5.4 as an unfunded liability of the Plan to such Participant. A
Participant’s deferrals and any Company contribution credits pursuant to Article
IV plus or minus all Adjustments and less any amounts distributed to such
Participant or his or her Beneficiary pursuant to Article VI are collectively
referred to as the Participant’s “Account Balance.” Each Account will be
designated by the name of the Participant for whom it is established.
Participants are fully vested in their Account Balances at all times.

5.2 Crediting a Participant Account. The Company will credit a Participant’s
Account to reflect his or her deemed investment in the Investment Option in
respect of the amounts deferred by such Participant as of, or as soon as
practicable after, the date on which the Participant’s Base Compensation would
have otherwise been paid. The Company will debit a

3

 

--------------------------------------------------------------------------------

 

Participant’s Account to reflect the deemed liquidation of amounts credited to
his or her Account as of, or as soon as practicable after, the date of each
distribution made pursuant to Article VI in respect of such Account. Each
Account will be valued on each Valuation Date and will reflect all Adjustments,
additional deferrals and distributions since the previous Valuation Date. On
each Valuation Date, the deemed investment reflected in a Participant’s Account
will be credited and debited, if and as applicable, to reflect the Investment
Option in which the Account Balance is deemed invested. The Plan Administrator
will use the Investment Option to calculate the Adjustment component of the
Account Balance. The amount of the Adjustment will equal the amount that the
Participant’s Account Balance would have earned (or lost) for the period since
the last Adjustment had the Account Balance actually been invested in the
investment vehicles represented by the Investment Option for such period.

VI. Distributions

6.1 Distribution of Benefits.

(a)Within 30 days after an individual becomes an Eligible Individual, the
individual shall submit a Deferral Election designating the form of payment that
will apply in the event of a Participant’s Termination (other than for death or
Total and Permanent Disability).  The Participant may elect to have his total
Account Balance paid in either a lump sum or in substantially equal annual
installments, not to exceed 10.  The lump sum payment will be made within 60
days after the first day for the calendar quarter following the six month
anniversary of the date of such Termination. Installment payments will begin
within 60 days after the first day of the calendar quarter following the six
month anniversary of such Termination and subsequent payment will be made on the
anniversary date of the initial payment. If no election is made within the first
30 days after an individual becomes an Eligible Individual, except as set forth
below, the Participant’s total Account Balance shall be distributed in a single
lump sum.

 

(b)A Participant may elect to change the form of payment by submitting a new
Deferral Election to the Plan Administrator; provided, however, that: (1) such
change may not take effect until at least 12 months after the date on which such
change election is made; (2) the payment with respect to which such change is
made must be deferred (other than a distribution upon death) for a period of not
less than 5 years from the date such payment would otherwise have been paid (or,
in the case of installment payments, from the date the first amount was
scheduled to be paid); and (3) such change must be made not less than 12 months
before the date the payment is scheduled to be paid (or, in the case of
installment payments, from the date the first amount was scheduled to be paid).

 

(c)Once distribution of a Participant's Account Balance begins to be
distributed, no further changes to the distribution will be permitted.  For
purposes of this Section 6.1, if the right to any payments would constitute the
right to a “series of installment payments” within the meaning of Code Section
409A, then such payments shall be treated as a single payment within the meaning
of Code Section 409A.

4

 

--------------------------------------------------------------------------------

 

6.2 Distributions on Total and Permanent Disability or Death. In the event (a) a
Participant’s Termination in connection with a Total and Permanent Disability,
or (b) a Participant’s death, the Participant’s total Account Balance will be
paid in a single lump sum payment as soon as practicable after Termination, but
not later than the later of (1) the last day of the calendar year in which the
Termination occurs, or (2) 60 days after the first day of the calendar quarter
following the date the Termination occurs.

6.3 Distribution for Unforeseeable Emergency.  A Participant may request a
distribution from his or her Account upon the occurrence of an Unforeseeable
Emergency as defined below.  As a condition of receiving a distribution under
this Section 6.3, the Participant must file a written application with the Plan
Administrator specifying the nature of the Unforeseeable Emergency and the
amount needed to address the Unforeseeable Emergency, and supplying any other
information that the Plan Administrator, in its discretion, may need to ensure
the conditions specified in this Section 6.3 are satisfied.  The Plan
Administrator will, in its sole discretion, determine whether an Unforeseeable
Emergency exists.  If the Plan Administrator determines that an Unforeseeable
Emergency exists, the Plan may distribute an amount to the Participant that is
not greater than the amount reasonably necessary in the Plan Administrator’s
determination to satisfy the emergency need (which may include the amount
necessary to pay any federal, state, local or foreign income taxes or penalties
reasonably anticipated from the distribution) or, if less, the Participant’s
total Account Balance as of the Valuation Date immediately preceding the
distribution date.  A distribution on account of an Unforeseeable Emergency may
not be made to the extent that such emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise or by liquidation of
the Participant’s other assets, to the extent that the liquidation of such other
assets would not cause a severe financial hardship.  For purposes of this
Section 6.3, an “Unforeseeable Emergency” means a severe financial hardship to
the Participant within the meaning of Treasury Regulation Section 1.409A-3(i)(3)
resulting from (a) an illness or accident of the Participant or the
Participant’s spouse, Beneficiary or dependent (as defined in Code Section 152,
without regard to Code Sections 152(b)(1), (b)(2) and (d)(1)(B)), (b) loss of
the Participant’s property due to casualty or (c) other similar or extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant.

6.4 Distribution Pursuant to a Domestic Relations Order.  Notwithstanding
anything to the contrary contained in the Plan, the Plan may accelerate payment
to an alternate payee of all or part of a Participant’s Account as necessary to
comply with the terms of a domestic relations order, as defined in Code Section
414(p)(1)(B) and as permitted under Treasury Regulation Section
1.409A-3(j)(4)(ii).

VII. Plan Administration

7.1 Plan Administrator.  The Plan will be administered by the Company’s Benefits
Administrative Committee, or its successor as designated by the Board (the “Plan
Administrator”).

7.2 Powers of the Plan Administrator. The Plan Administrator is charged with the
operation and administration of the Plan in accordance with the Plan’s terms and
has all the

5

 

--------------------------------------------------------------------------------

 

powers necessary to carry out the provisions of the Plan. Any and all
determinations, actions or decisions of the Plan Administrator with respect to
the administration of the Plan, including without limitation the determination
of benefit eligibility and interpretation of Plan provisions, shall be final and
conclusive and binding upon all parties having an interest in the Plan. The Plan
Administrator may delegate specific responsibilities, obligations, powers or
duties as it deems appropriate.

7.3 Indemnification. The Company shall indemnify and defend the Plan
Administrator and all directors, managers, officers, employees or
representatives of the Company and its Affiliates to the greatest extent
permitted by applicable law against any and all claims, losses, damages,
expenses (including reasonable attorneys’ fees) and liability arising from any
action or failure to act in connection with the administration of the Plan.

VIII. Participants’ Rights

8.1 Participant Rights in the Plan. Any liability of the Plan, the Company and
any Participating Employer to any Participant with respect to any benefit will
be based solely upon the contractual obligations created by the Plan and the
Deferral Election. No such obligations will be secured by any pledge or any
encumbrance on any property of the Plan, the Company or any Participating
Employer. The obligations under the Plan and the Deferral Election are unfunded
and unsecured promises to pay for all purposes, including without limitation
federal income taxes and ERISA. No Participant or Beneficiary has any rights
under the Plan other than those of a general unsecured creditor of the Company
or a Participating Employer. The Company or a Participating Employer may
establish a rabbi trust for the benefit of Participants hereunder or otherwise
segregate, identify or reserve assets for the purpose of paying benefits under
the Plan; provided, however, that any assets segregated, identified or reserved
for the purpose of paying benefits pursuant to the Plan remain general corporate
assets subject to the claims of the Company’s or such Participating Employer’s
creditors or, in the case of assets held in a rabbi trust established by the
Company or any Participating Employer, subject to the claims of general
creditors to the extent provided in such trust. Neither the Plan nor the
Deferral Elections create a trust or fiduciary relationship between the Company
or any Participating Employer and any Participant or Beneficiary.

8.2 Restrictions upon Assignment and Creditors’ Claims. No benefit payable under
the Plan is subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge prior to actual receipt of such Plan
benefit by the Participant or a Beneficiary and any attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge prior to such
receipt shall be void. No benefit payable under the Plan is subject to
attachment, garnishment, execution, levy or other legal or equitable proceeding
or process, and any attempt to do so shall be void. Neither the Company nor any
Participating Employer is in any manner liable for or subject to the debts,
contracts, liabilities, engagements or torts of any Participant or Beneficiary
except as may be required by the tax withholding provisions of the Code or any
state’s income tax laws.

8.3 Designation of Beneficiary. Each Participant may designate a beneficiary to
receive any benefits which may become or continue to be payable under the Plan
upon or after such

6

 

--------------------------------------------------------------------------------

 

Participant’s death (a “Beneficiary”) by giving a designation in approved form
to the Plan Administrator. Successive Beneficiary designations may be made, and
the last designation received by the Plan Administrator prior to the death of
the Participant will govern. If (a) a Participant fails to designate a
Beneficiary, (b) the Plan Administrator determines in its sole discretion that
any such designation is illegal or ineffective for any reason or (c) no
designated Beneficiary survives the Participant, then the Participant’s benefits
under the Plan will be paid to the Participant’s estate.

 

IX. Company’s Reservation of Rights

9.1 Termination or Amendment of Plan.

(a) The Company retains the right, at any time and in its sole discretion, to
amend or terminate the Plan, in whole or in part. Any amendment of the Plan must
be (1) approved by the Board or a committee thereof, (2) in writing and (3)
executed by an officer or other authorized representative of the Company. Except
as provided in Sections 9.1(b) and (c), no amendment of the Plan may impair or
curtail the Company’s or a Participating Employer’s contractual obligations
arising from Deferral Elections previously entered into for benefits accrued
prior to such amendment.

(b) In the event of the termination of the Plan, payment of Accounts will be
made at the time and in the manner set forth in Article VI, unless such
termination meets the requirements of Treasury Regulation Section
1.409A-3(j)(4)(ix). In the event that the Plan is terminated in connection with
a change in control, as described in Treasury Regulation Section
1.409A-3(j)(4)(ix)(B), all Account Balances will be distributed in a single lump
sum payment as soon as practicable after the Plan termination is adopted. In the
event that the Plan is terminated without replacement, as described in Treasury
Regulation Section 1.409A-3(j)(4)(ix)(C), any Account Balances that have not
been distributed pursuant to Article VI by the first anniversary of the Plan
termination date will be distributed in a single lump sum payment not later than
the second anniversary of the Plan termination date.

(c) In the event of a change in law that would result in the Plan being deemed
to be a funded plan for tax purposes or for purposes of ERISA, the Company
retains the right to amend the Plan to the extent necessary to preserve the
status of the Plan as an unfunded plan.

9.2 Accelerated Distribution upon Loss of Tax Deferral. In the event that the
Plan fails to satisfy the requirements of Code Section 409A and as a consequence
a Participant becomes subject to federal income tax on all or any portion of his
or her Account Balance for which such Participant is not then scheduled to
receive a distribution under the Plan, the Plan Administrator may accelerate the
payment of that portion of the Participant’s Account Balance which the Plan
Administrator reasonably determines to be subject to such taxation in a lump sum
payable on a date determined by the Plan Administrator.

7

 

--------------------------------------------------------------------------------

 

X. Claims for Benefits

10.1 Claims Review. Any Participant, former Participant or Beneficiary who
wishes to request a review of a claim for benefits under the Plan or who wishes
an explanation of a benefit or its denial may direct to the Plan Administrator a
written request for such review within 120 days of the denial. The Plan
Administrator shall respond to the request by issuing a notice to the claimant
as soon as possible, but in no event later than 90 days (180 days in special
cases) from the date of receipt of the request. This notice furnished by the
Plan Administrator shall be written in a manner calculated to be understood by
the claimant, shall be posted by first-class mail to the address of record of
the claimant and shall include the following:

(a) The specific reason or reasons for any denial of benefits;

(b) The specific Plan provisions on which any denial is based;

(c) A description of any further material or information which is necessary for
the claimant to perfect his or her claim and an explanation of why the material
or information is needed; and

(d) An explanation of the Plan’s claim appeals procedure.

If the Plan Administrator denies the claim or fails to respond to the claimant’s
written request for a review within 180 days of its receipt, the claimant shall
be entitled to proceed to the claim appeals procedure described in Section 10.2.
If the claimant does not respond to the notice within 60 days from receipt of
the notice, the claimant shall be considered satisfied in all respects.

10.2Appeals Procedure. In the event that the claimant wishes to appeal the claim
review denial, the claimant or his or her duly authorized representative may
submit to the Plan Administrator, within 60 days of his or her receipt of the
notice, a written notification of appeal of the claim denial. The notification
of appeal of the claim denial shall permit the claimant or his or her duly
authorized representative to utilize the following claim appeals procedures:

(a) To review pertinent documents; and

(b) To submit issues and comments in writing to which the Plan Administrator
shall respond.

The Plan Administrator shall furnish a final written decision on formal review
not later than 60 days after receipt of the notification of appeal, unless
special circumstances require an extension of the time for processing the
appeal. In no event, however, shall the Plan Administrator respond later than
120 days after a request for an appeal. The decision on the appeal shall be
written in a manner calculated to be understood by the claimant, shall include
specific reasons for the decision, and shall contain specific references to the
pertinent Plan provisions on which the decision is based.

 

10.3 Discretion Regarding Claims and Appeals. The Plan Administrator, or any
individual or committee to whom responsibility for claims and appeals has been
delegated, shall have

8

 

--------------------------------------------------------------------------------

 

complete discretion in deciding such claims and appeals and any such decision
shall be final, conclusive and binding upon the claimant.

XI. Miscellaneous Provisions

11.1 Effect on Other Benefits. Except as otherwise required by applicable law,
the annual base salary deferred by a Participant under the Plan will be included
in the Participant’s annual compensation for purposes of calculating the
Participant’s incentive bonuses, insurance and other employee benefits.
Distributions made under the Plan will be excluded from compensation in years
paid for purposes of calculating a Participant’s incentive bonuses, insurance
and other employee benefits.

11.2 Tax Withholding. The Company or Participating Employer will withhold from
any payment made under the Plan such amount or amounts as may be required to be
withheld by applicable federal, state or local laws.

11.3 Participant’s Incapacity. In the event benefits become payable under the
Plan after a Participant becomes incapacitated, such benefits will be paid to
the Participant’s legal guardian or legal representative.

11.4 Independence of Plan. Except as otherwise expressly provided herein, the
Plan is independent of, and in addition to, any other employment agreement or
benefit plan or rights that may exist from time to time between a Participant
and the Company or any Participating Employer. The Plan is not deemed to
constitute a contract of employment between a Participant and the Company or any
Participating Employer, and no provision of the Plan restricts the right of the
Company at any time to discharge a Participant, with or without assigning a
reason therefor, or restricts the right of a Participant to terminate his or her
employment with the Company or Participating Employer.

11.5 Responsibility for Legal Effect. Neither the Plan Administrator, the
Company nor any Participating Employer makes any representations or warranties,
express or implied, or assumes any responsibility concerning the legal, tax or
other implications or effects of the Plan.

11.6 Successors, Acquisitions, Mergers, Consolidations. The terms and conditions
of the Plan and each Deferral Election inures to the benefit of and binds the
Company, the Participating Employers, the Participants and their respective
successors, assigns and personal representatives.

11.7 Controlling Law. The Plan shall be governed by and construed in accordance
with the internal laws, and not the law of conflicts, of the State of Ohio to
the extent not preempted by laws of the United States of America.

11.8 Captions. The captions of the various sections of the Plan are solely for
convenience and do not control or affect the meaning or construction of the
Plan.

11.9Code Section 409A.  Although the Company makes no guarantee with respect to
the treatment of payment of benefits under this Plan, this Plan is intended to
comply with the

9

 

--------------------------------------------------------------------------------

 

Requirements of Code Section 409A and the Treasury Regulations promulgated
thereunder, and the Company will interpret, apply and administer this Plan in
accordance with this intent.  The Company may accelerate the time or schedule of
a distribution to a Participant or the Participant’s Beneficiary at any time
this Plan fails to meet the requirements of Code Section 409A.  Such payment may
not exceed the amount required to be included in income as a result of the
failure to comply with the requirements of Code Section 409A.  Notwithstanding
the foregoing, none of the Company, its Affiliates, the Board or the Committee
or their delegates shall have any liability to a Participant for failure to
comply with the requirements of Code Section 409A.

 

10

 